       Case 3:00-cv-04599-WHO Document 1255 Filed 04/03/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: April 3, 2019              Time: 1 hr., 29 mins.      Judge: WILLIAM H. ORRICK
                                  3:35 p.m. to 5:04 p.m.
 Case No.: 00-cv-04599-WHO        Case Name: Allen, et al v. City of Oakland, et al



Attorneys for Plaintiff: John L. Burris and James B. Chanin
Attorneys for Defendants: Kimberly Bliss, Barbara J. Parker, David Pereda, Sabrina B.
Landreth, and Veronica Harris
Attorney for Intervenor: Rockne A. Lucia

 Deputy Clerk: Jean Davis                              Court Reporter: JoAnn Bryce


                                        PROCEEDINGS

Parties appear for status conference. The Court outlines issues it would like to have
addressed by the case participants. Counsel Kimberly Bliss, John Burris, and James B. Chanin
and representatives of the City of Oakland Chief Anne Kirkpatrick, Acting Assistant Chief
Darren Allison, Deputy Chief Leronne Armstrong and Deputy Director Virginia Gleason,
address the Court.

IT IS ORDERED THAT any planned remarks intended to supplement the Joint Status
Conference Statement shall be filed at least 48 hours in advance of the Status Conference. This
will eliminate redundancy and allow the Court to focus on anything new that a party wishes to
convey. At the Status Conference, each side will be limited to a ten minute presentation that
responds to any observations by the Court or opposing counsel, or emphasizes any points made
in the filed Statements. The time limitation will be expanded at the Court’s discretion to address
any particular matters of concern to the extent the Court has specific questions.

Further Status Conference set for August 21, 2019 at 3:30 p.m.
